IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                           August 2, 2011
                                     No. 10-50124
                                     No. 10-50126                          Lyle W. Cayce
                                   Summary Calendar                             Clerk




UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

versus

ISMAEL MANZANARES,

                                                  Defendant-Appellant.




                   Appeals from the United States District Court
                         for the Western District of Texas
                             USDC No. 2:09-CR-1474-1
                             USDC No. 2:09-CR-580-1




Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                   No. 10-50124
                                   No. 10-50126

      Ismael Manzanares pleaded guilty to one count of illegal reentry into the
United States following deportation. His sentence was enhanced, pursuant to
U.S.S.G. § 2L1.2(b)(1)(A)(i), based on a conviction for a “drug trafficking offense,”
to-wit, distribution and possession with intent to distribute 100 grams or more
of heroin, a violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B). Manzanares argues
that the district court plainly erred in applying the enhancement without anal-
yzing the “elements of the New Jersey statute . . . under which Manzanares was
convicted” to determine “what elements made it a ‘drug trafficking’ offense for
purpose of the 16 point enhancement.”
      As he acknowledges, Manzanares failed to object to the enhancement, so
review is for plain error. See United States v. Brantley, 537 F.3d 347, 351 (5th
Cir. 2008). To show plain error, Manzanares must show a forfeited error that
is clear or obvious and that affects his substantial rights. Puckett v. United
States, 129 S. Ct. 1423, 1429 (2009). If he makes such a showing, this court has
the discretion to correct the error but only if it seriously affects the fairness,
integrity, or public reputation of judicial proceedings. Id.
      Manzanares was not convicted under a state statute, but rather a federal
statute. The federal court records reflect that Manzanares pleaded guilty to an
indictment charging that he “did knowingly and intentionally distribute and pos-
sess with intent to distribute 100 grams or more of a mixture and substance con-
taining heroin.” Manzanares does not argue that his federal conviction does not
constitute a “drug trafficking offense,” but even if he did, it would be unavailing,
because a conviction under § 841 is a drug-trafficking offense for purposes of
§ 2L1.2(b)(1)(A)(i). See United States v. Huitron, 173 F. App’x 340, 340-41 (5th
Cir. 2006). Thus, Manzanares has failed to show that the district court plainly
erred in applying the enhancement. See Puckett, 129 S. Ct. at 1429.
      Manzanares also challenges the sentence imposed following the revocation
of supervised release regarding his federal heroin-distribution charge in New


                                         2
                                   No. 10-50124
                                   No. 10-50126

Jersey, claiming the sentence is unreasonable because the district court did not
sufficiently state reasons for selecting the sentence. He also asserts that the life-
term sentence of supervised release is unreasonable given the circumstances of
his case. As Manzanares acknowledges, this claim is also reviewed for plain
error, because he failed to object. See United States. v. Whitelaw, 580 F.3d 256,
259-60 (5th Cir. 2009).
      Although the district court did not expressly state that it had considered
the 18 U.S.C. § 3553(a) factors, the court’s comments implicitly indicate that it
considered the “the history and characteristics of the defendant . . .the need for
the sentence imposed . . . to afford adequate deterrence to criminal conduct . . .
[and] to protect the public from further crimes of the defendant.” See § 3553-
(a)(1), (2)(B), (C); see also Whitelaw, 580 F.3d 262-65. Furthermore, Manzanar-
es’s life term of supervised release is authorized by statute, see § 841(b)(1)(B); 18
U.S.C. § 3583(h), so the sentence is “clearly legal.” See United States v. Pena,
125 F.3d 285, 288 (5th Cir. 1997). Accordingly, there is no plain error with
regard to the sentence. See Puckett, 129 S. Ct. at 1429.
      AFFIRMED.




                                         3